Claims 1, 4, 8, 10, 12-13, 15, 19-20, 24, 28, 31, 33-34, 36, 40, 42-44, are pending in this application.
Claims 2-3, 5-7, 9, 11, 14, 16-18, 21-23, 25-27, 29-30, 32, 35, 37-39, 41, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 10, 12-13, 15, 19-20, 24, 28, 31, 33-34, 36, 40, 42-44, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The structures of the analogs (claims 34, 43) are not disclosed in the specification to ascertain compounds that are included and excluded by the claims.  This requires reading external sources into the claims contrary to several precedent decisions by the US courts and official practice.  The claims embraced all pimavanserin analogs known today and those that may be discovered in the future, which may be in the hundreds of thousands.
A polymorph (claims 34, 43) is a crystalline structure of a compound.  The structure of a crystal is determined by the process of making it.  The specification fails to disclose how the crystals are made and how to identify which polymorphs are active and which are inactive.  There is no incorporation by reference of publications where the procedures may be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
Therefore, one of ordinary skill in the art would need to perform significant amount of experiment in modifying known procedures to determine if in fact the analogs and polymorphs can be made. Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Ascertaining the analogs is subject to guessing.  Even then, there is no evidence that such experiment would be successful and the compounds, if obtained, would have the asserted utility.  
The claims are drawn to treating pancreatic, colorectal, breast, glioblastoma and melanoma cancers.  However, the specification disclose assays on pancreatic, breast, and melanoma cancers, pages 6-8.  There is no evidence in the specification that the compound  Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). Limited assays were performed with pancreatic, breast, colon and melanoma cell-lines. Applicant fails to perform assay from each category of cancer, fails to 
The claims are broader in scope than the specification enabling disclosure. There is no scientific evidence in support of the claims in the specification.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. The rejection would be overcome by deleting colorectal and glioblastoma cancers, analog and polymorph from the claims.  Applicant may show evidence colorectal and glioblastoma cancers are in the same category of cancer as pancreatic, breast, or melanoma cancers. Other appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 43-44, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are how to perform “determining” and “comparing” (claim 43) and “modifying” (claim 44). Under the US patent practice, a claim drawn to a process must cite how each step is performed not what ‘is done’ as in the instant. The steps must be novel and unobvious. 
In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is not patentable.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra.
Claims 43-44, are drawn to all steps of determining and comparing (claim 43) and modifying (claim 44), known today and those that may be discovered in the future.  Hence the claims are indefinite.
Response
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant contends the amended claims overcome the rejection; figure 1, supports the listed cancers and claims 43-44 are amended to overcome the rejection. Claims 34 and 43, are not amended to exclude polymorphs and analogs. The assays in figure 1, are limited to pancreatic, breast, colon and melanoma cell-lines. The amendment of claims 43-44, overcome only the rejection under 35 USC 101.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12-13, 15, 19-20, 24, 28, 31, 33-34, 36, 40, 42-44, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cruz et al., Drug Forecast (2017), vol. 42(6), pp. 368-371,  in view of Peters et al., Drug Resistance Updates (2014), vol. 17(4-6), pp. 96-104. 
Applicant claims a method of treating cancers by administering pimavanserin or its salts. In preferred embodiments analogs or polymorphs are claimed (claims 34, 43); specific cancers (claim 8, 28, 42); expected outcome/inherent property of the drug (claims 4, 10, 15, 24, 31, 36, 40) and specific salts (claims 13, 34) are claimed.  The dose is greater than 0.1 mg/kg body weight (claim 20).  Applicant claims combination therapy (claims 15, 20, 36, 40); routine administrations (claims 12, 33) and none specific process for identifying cancers that are susceptible to pimavanserin (claims 43-44) or the second drug in the combination therapy (claim 36). Applicant also claims composition and intended use thereof (claims 19-20, 24, 28, 33-34, 36, 40). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Cruz et al., disclosed treating Hallucination associated with Parkinson disease with nuplazid (pimavanserin tartrate) and suggested its mechanism of action as inverse agonist and antagonist of serotonin (5HT). The daily dose is 34 mg and that the drug prolongs QT interval. Cruz et al., disclosed safety tips and further referenced safety prescribing information by Acadia Pharm. (2016), San Diego, CA. The prior art also disclosed combination therapy comprising nuplazid. See the entire publication. 
Peters et al., disclosed 5HT receptors are expressed on tumor cells, stimulates proliferation of tumor cells and prevent apoptosis in many tumor cell lines. Peters et al., disclosed 5HT antagonists targeting specific 5HTR reduced tumor sizes in small cell lung cancer, melanoma, hepatocellular carcinoma xenografts, colon cancer, lung carcinoma, prostate cancer and breast cancer.  Peters et al., also disclosed bone metastasis and sarcoma 
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Cruz et al., is that applicant claims treatment of cancer and inherent property of pimavanserin.
The difference between the instant invention and Peters et al., is that the prior art teaches treatment of cancer with other inhibitors of 5HT instead of pimavanserin. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat cancer with pimavanserin and 2) avoid the prior arts.
Cruz et al., disclosed nuplazid is an inverse agonist and antagonist of serotonin (5HT). Peters et al., disclosed 5HT receptors are expressed on tumor cells, 5HT stimulates proliferation of tumor cells, prevent apoptosis in many tumor cells, 5HT receptor expression correlates with tumor size and 5HT antagonists are useful in cancer treatment, e.g. melanoma, colon cancer 
The expected results (claims 4, 10, 15, 24, 31, 36, 40), are due to inherent property of pimavanserin.  A compound and its salts are obvious variants (claims 13, 34).  Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
A dose of 34 mg by Cruz et al., is “greater than 0.1 mg/kg body weight” (claim 20).  Establishing dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish doses. Cruz et al., suggested how to establish safe dose with reference to prescribing information by Acadia, San Diego, CA. Therefore, applicant did as suggested by Cruz et al.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a 
It is not beyond the ordinary skill of a scientist to use conventional techniques in performing the steps in claims 43-44. For example, 43-44, can be performed by the conventional steps in US 7,713,995, col. 19, line 57 to col, 20, line 3.  It is not beyond ordinary skill to practice conventional technique of administering pimavanserin alone or in combination therapy (claims 12, 33). Such are deemed inventions of reasoning not of creativity, KSR, supra.
Combination therapy (claims 15, 20, 36, 40) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  Having known that pimavanserin may cause increased QT interval, one of ordinary skill would have been motivated to administer pimavanserin with a QT lowering drug (claim 20).
Claims 19-20, 24, 28, 33-34, 36, 40, cite intended use of the composition. Under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
Claims 15, 19-20, 24, 28, 33-34, 36, 40, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Pimavanserin, its salt, composition and the other drugs in the combination were in the public domain prior to the time this application was filed.  Therefore, a composition of primavanserin alone or in the combination is not patentable.  While the combination may perform a useful function it did no In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Response
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant argues against the prior arts individually, contends their combination fails to provide reasonable expectation of success and that the office found the motivation in the present claims. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case Cruz et al., disclosed nuplazid is an inverse agonist and antagonist of serotonin (5HT). Peters et al., disclosed 5HT receptors are expressed on tumor cells, 5HT stimulates proliferation of tumor cells, prevent apoptosis in many tumor cells, 5HT receptor expression correlates with tumor size and 5HT antagonists are useful in cancer treatment, e.g. melanoma, colon cancer and breast cancer. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat cancer with pimavanserin at the time the invention was made, particularly melanoma, colon cancer and breast cancer.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon the instant disclosure, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant, the rejection is not based only on applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 8, 2021